O’Brien, J.
(dissenting).
I am unable to concur. Defendant issued its policy upon the condition that if the premium was not paid within sixty days the policy would lapse without any affirmative act upon the part of the *423company. It is held in the foregoing opinion that this provision, was one which the defendant might waive. The trial court found the specific acts of each party, and found, further, as a conclusion of law, that plaintiff was not entitled to recover, which amounted to an inference or conclusion drawn from the specific facts that defendant had not waived the provision of the by-law referred to. If the conduct of defendant was such that plaintiff would be justified in believing the sixty-day clause waived, the defendant should be held to have done. so.
The situation on August 1 was this: Defendant, by treating the policy as still in force after the expiration of sixty days from its date, had waived and entirely abrogated the clause providing for its lapsing automatically upon the termination of the period, and the policy must be held to have been one issued upon credit, and which remained in force until the defendant exercised its right to cancel it by affirmative action. This the defendant had a right to do at any time. Instead of doing so, however, it demanded payment of the premium. The letter accompanying the demand says: “We must close the account in some way.” And while the letter contained a request for an answer by return mail, there was no statement that for a failure upon the part of the plaintiff to comply the policy would be canceled.
In my judgment, therefore, the sixty-day'provision having been eliminated, the policy was in force until canceled by the affirmative act of one of the parties.